TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 30, 2013



                                     NO. 03-13-00636-CV


                             Rodney Wayne Symons, II, Appellant

                                                v.

                                   Jill Ann Symons, Appellee




          APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted appellant’s motion to dismiss the appeal in the above cause,

and the Court having fully considered said motion is of the opinion that same should be granted.

IT IS THEREFORE ordered that said motion is granted and that the appeal is dismissed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below, and that this decision be certified below for observance.